Citation Nr: 0927897	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to 
February 1946,

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hearing loss, tinnitus and 
PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated during service or for 
many years thereafter, and there is no competent medical 
evidence linking it to service.  

2.  Tinnitus was initially shown many years after service, 
and there is no clinical evidence establishing that it is 
related to service.


CONCLUSION OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an April 2006 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service treatment records, private and VA medical 
records, VA examination reports, and the Veteran's testimony 
at a hearing at the RO.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices and providing 
evidence regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Some of the Veteran's service treatment records are 
unavailable.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Initially, the Board notes that the service records disclose 
that the Veteran was a cryptographic technician.  He encoded 
and decoded classified messages that were transmitted and 
received by radio.  

The Veteran asserts that he was exposed to acoustic trauma in 
service, and that this resulted in a hearing loss and 
tinnitus.  He recalled that following a flight from Florida 
to Karachi, his ears were so plugged up he went on sick 
leave.  He claimed he was hospitalized for a deviated nasal 
septum and that this was the beginning of his hearing loss.  
He also maintains that he was exposed to loud noises in 
service, including from the airplanes that were continually 
taking off and landing.  His discharge examination confirms 
that he was hospitalized in July 1944 for a nose operation, 
and was hospitalized for two weeks.

The evidence supporting the Veteran's claim includes the 
findings on private and VA audiometric tests.  The private 
audiogram is not interpreted, but appears to reflect hearing 
loss in both ears.  On the VA examination in June 2006, the 
Veteran reported that he had been exposed to loud noise while 
working in communications in service.  He also reported 
tinnitus.  Following audiometric tests, the diagnoses were 
mixed hearing loss in the right ear and sensorineural hearing 
loss in the left ear.  

The evidence against the claim includes the discharge 
examination and the post-service medical evidence.  The 
Veteran's entrance examination noted a deviated septum to the 
right with 50 percent obstruction.  The discharge examination 
was conducted in February 1946 and shows that a clinical 
evaluation of the ears was normal, and a whispered voice 
hearing test was 15/15 in each ear.  

Although the Veteran has asserted that the incident in which 
his ears became plugged was the downfall of his hearing, the 
Board points out that his original claim for service 
connection was filed in July 1946, but made no reference to 
hearing loss or tinnitus.  

A VA general medical examination in November 1990 indicated 
the ears were normal and that there was no hearing loss 
noted.

During the VA audiometric examination in June 2006, the 
Veteran related that he had worked in a machine shop for four 
years prior to service, and for more than one year after 
service.  He claimed it was a very loud work environment.  He 
also stated that tinnitus first presented about three years 
earlier.  

The July 2006 VA examination for ear disease reveals that the 
Veteran maintained that the cryptographic communication was 
not loud.  The Veteran reported that he had not gone to an 
otologist for complaints pertaining to hearing loss until 
about 14 years earlier.  He indicated that the physician 
offered over-the-counter nasal sprays, but did not recommend 
hearing aids or surgery.  The examiner reviewed the audiogram 
from the VA examination of the previous month.  He concluded 
that the hearing loss in the right ear was not directly 
related to service, and that he could only speculate as to 
its cause.  He further concluded that without a discharge 
audiogram, he could only speculate as to the cause of 
Veteran's hearing loss.  

There is no medical evidence indicating that the Veteran's 
hearing loss in either ear, for which he apparently first 
sought treatment some 45 years following service, or tinnitus 
is etiologically related to service, including any noise 
exposure therein.  During the VA examination, the Veteran 
reported his tinnitus began three years earlier.




The Board concludes that the medical evidence of record is of 
greater probative value than the Veteran's allegations 
regarding the onset and etiology of his hearing loss.  The 
only evidence supporting the Veteran's claim that his hearing 
loss is related to service consists of his statements.  
Although he is competent to state his symptoms, he is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning the etiology of hearing loss, as such 
requires medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis). 

While tinnitus is a condition which is capable of lay 
observation, the Board notes that the Veteran appeared to 
testify that it existed since service, but then went on to 
discuss the "fullness" in his ear and his nasal surgery.  
Conversely, he reported to the VA examiner that it began 
three years previously.  The separation examination noted no 
complaints or findings relating to his ears.  The Board also 
notes that he had no ear or hearing loss complaints at the 
time of his 1990 General Medical examination.  Thus, the 
Board finds that the medical evidence of record as to the 
onset of tinnitus is entitled to greater probative value than 
the contentions rendered more than 50 years following 
service.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claims for service connection for 
hearing loss and tinnitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is necessary 
prior to adjudication of the Veteran's claim for service 
connection for PTSD.

During a hearing at the RO in December 2007, the Veteran 
testified that he was overseas for 22 months.  He asserted 
that he served in the China, Burma and India theater of 
operations.  He reported that around September to October 
1944, he saw a plane catch fire and he rushed over to assist 
the pilot.  However, he has not provided sufficient 
information to verify this incident.

He also claimed that a planed crashed in December 1944, 
killing two of his friends.  During his hearing and on a VA 
treatment record he provided the names of these pilots: 
Steven Misiak and Roger Linley.  He stated their plane 
crashed while flying over the Himalayan mountains.  As the 
names of the pilots have been provided, an attempt to verify 
this stressor should be made.

A May 2006 VA examination found that the Veteran does not 
suffer from PTSD.  A December 2006 outpatient record also 
came to that conclusion after conducting a full evaluation.  
Subsequently, however, the Veteran was diagnosed with PTSD by 
the nurse practitioner who conducted the December 2006 
evaluation.  Thus, if a stressor is verified, a VA 
examination should be conducted to determine whether the 
stressor is sufficient and if so, whether it has resulted in 
PTSD. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to verify, through official 
sources, the deaths of Steven Misiak and 
Roger Linley occurring in December 1944 
when their plane crashed while flying 
over the Himalayan mountains 

2.  Obtain current psychiatric treatment 
records from the Providence VA Medical 
Center dating since March 2009.

3.  If and only if a verified stressor is 
establish, then a VA psychiatric 
examination should be scheduled to 
determine whether the Veteran suffers 
from PTSD as a result of the verified 
stressor.  The claims file should be made 
available to and be reviewed by the 
examiner.  All tests deemed necessary 
should be conducted and the results 
reported.  The examiner should provide a 
rationale for any conclusions reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	
____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


